I am constrained to dissent from the foregoing opinion because I am convinced that the article complained of is not libelous and consequently there was no error in the decision of the Superior Court sustaining defendant's demurrer to the declaration.
The article complained of, with the defamatory meaning which plaintiff attaches to the words by way of innuendoes, is set forth in the opinion. The innuendoes assert that plaintiff was being sought by the police for the slashing of the upholstery of the car and saturating it with gasoline in an evident attempt to destroy the car. The innuendoes introduce new matter and enlarge the natural meaning of *Page 322 
the words thereby giving to the article a construction which it will not bear. This court has stated that: "The office of an innuendo is to define the defamatory meaning which the plaintiff attaches to the words, if they are equivocal; but it cannot be used to introduce new matter, or to enlarge the natural meaning of the words and thereby to give to the language a construction which it will not bear." Hackett v. Providence Telegram Pub.Co., 18 R.I. 589. 37 C.J. 23, 24.
Having thus improperly enlarged the natural meaning of the words of the article by the introduction of new matter in the innuendoes, the declaration alleges: "Said article as a whole clearly meant that the police were seeking Max Ross for having slashed the upholstery of said sedan and soaked it with gasoline, and left or caused it to be left at South Attleboro for destruction . . . meaning and intending thereby to charge said plaintiff with the purpose of destroying said car or procuring the destruction thereof." Without the innuendoes the article is not fairly susceptible of the meaning attributed to it by this allegation.
The substance of the article complained of, without the innuendoes, is that the police sought to get in touch with the plaintiff because he had complained to them that the car had been stolen. In my opinion such an article is not libelous.